DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Applicant’s Amendments and Arguments
This Office action is responsive to the amendment filed on March 28, 2022.
Claims 10-18 have been cancelled based on the current amendment. Claims 1-9 are currently pending in the application, and are considered in this Office action, with claims 1-2, 5-9 amended.
The objection to Abstract has been withdrawn in response to Applicant’s amendment.
The objection to Specification has been withdrawn in response to Applicant’s amendment.
The objection to Drawings has been withdrawn in response to Applicant’s filing replacement sheet for Fig. 1.
The objection of claim 6 has been withdrawn in response to Applicant’s amendment.
The rejection of claims 1-2, 5-8, and their dependent claims under 35 U.S.C. § 112(b) has been withdrawn in response to Applicant’s amendments.
The rejection of claims 10-18 under 35 U.S.C. § 112(b) is moot in response to Applicant’s cancelling the claims.
Because claims 1-2, 5-9 have been amended, the rejection of those claims and their dependent claims has been withdrawn, and new rejections are made. 
Any new ground of rejection presented below has been necessitated by amendment and is not made in response to arguments.

Claim Objections
Claim(s) 1-2 is/are objected to because of the following informalities:
“the right slide block slide” (claim 1 line 38) should be changed to “the right slide block slides”.
“an circle center” (claim 2 line 5) should be changed to “a circle center”.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112(pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-9 is/are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claim 1 recites “an upper end of the main frame has no cover”. The meaning of this limitation is not clear. For the purpose of this examination it is interpreted as the upper end of the main frame has an opening. A correction and/or clarification is required. This rejection affects claims dependent on claim 1. 
Claim 1 recites “the bearing” (lines 33, 36). There is insufficient antecedent basis for these limitations in the claim. For the purpose of this examination it is interpreted as “the first bearing” and “the second bearing”. A correction and/or clarification is required. This rejection affects claims dependent on claim 1.
Claims 7 and 9 recite “a side” (line 4). It is not clear what side is recited in this limitation, e.g. whether it refers to the one side of the cleaning fluid collection box, an opposite side of the fluid collection box, or to a different side. A correction and/or clarification is required. 

Allowable Subject Matter
Claims 1-2 are objected to, and claims 1-9 are rejected under 35 U.S.C. § 112(b). However, the claims would be allowable if the claims are amended to overcome the objections and 35 U.S.C. § 112(b) rejections.
The following is a statement of reasons for the indication of allowable subject matter: 
The closest prior art of record, Zippel (US 2018/0043403 A1), Haremaki (US 2012/0080060 A1), Bartlett (US 4,365,383), Bucklein (US 1,897,067), Masayuki (JP 4203298 B2), Mousa (US 2009/0283119 A1), Yao (US 2008/0135065) fails to teach or render obvious a cleaning device comprising the structural arrangement of the overturning mechanism recited in claim 1.  
Specifically, Zippel teaches that the component may be fastened directly on the rotary arrangement (4) by corresponding holders or locating pins (para 38).  However, Zippel does not disclose detailed structural arrangement of the overturning mechanism.
Bartlett teaches an overturning mechanism (Fig. 5) comprising two spindles inserted on two opposing faces of the workpiece (col. 8 lines 35-38), opposing left and right trunnions (126) retractable by hydraulic cylinders (107), that one trunnion (126) is rotated by motor (108, Fig. 5, col. 6 lines 53-58), and that in operation, the two spindles fixed to the workpiece are locked on trunnion blocks (126) via hydraulic cylinders (107) that are retracting both trunnions (col. 9 lines 6-9), and that and that the left and right rotating trunnions pass through the fixed plates during retracting (e.g. Fig. 5). In arrangement disclosed by Bartlett, the left and right rotating trunnions coupled to the corresponding spindles that are inserted into opposite faces of the workpiece are interpreted as the left and right rotating shafts inserted into holes of the workpiece so that the left rotating shaft and the right rotating shaft clamp the workpiece, and the rotating motor (108) drives the left rotating shaft (motor 108 is connected to the left trunnion 126 if faced from the exit, Fig. 5).
Bucklein teaches an overturning mechanism (Figs. 1, 2, and 5) comprising a frame (10), a left fixed plate (16), a right slide plate (34), a horizontal push-pull element (formed by 23-32) coupled to the right slide plate (Fig. 5), and rotating means (Fig. 5) having rotating shafts (12, 17), a motor (44), that the rotating shaft (17) is rotated by an output shaft of the rotating motor connected with a coupling (sprocket 20) connected with the right rotating shaft (17, Fig. 5), and that the rotating shafts are coupled to the inner ring of the bearings (14, 27, e.g. Fig. 5) fixedly arranged in the through holes of the left and right plates (Fig. 1).
There is no teaching in the prior art of record that would suggest or motivate PHOSITA to modify or combine the features known in the art to arrive to the overturning mechanism in the cleaning apparatus of the instant application.

 Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Irina Graf whose telephone number is (571)272-9854. The examiner can normally be reached on M-F 8am-4pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571)272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/I.G/Examiner, Art Unit 1711 

/Joseph L. Perrin/Primary Examiner, Art Unit 1711